Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: Air-conditioner control system responsive to an electronic settlement, particularly related to odor or infectious disease.
Claim Objections
Claims 1-3 and 5-7 are objected to because of the following informalities: 
Claims 1-2, 5, and 7 refer to an “electronic settlement or service”, which lacks antecedent basis. The examiner is interpreting these claims as if they referred to an “electronic settlement
Claim 3 states “wherein the commodity that emits an odor includes food and drink”. The examiner believes the applicant intended to write “wherein the commodity that emits an odor includes food or drink”, that is, both food and drink are not required.
Claims 2 and 5 refer to “a value paid by the electronic settlement”. It is unclear how this differs from “a value paid by the electronic settlement” in claim 1. The examiner is interpreting claims 2 and 5 as if they referred to “the value paid by the electronic settlement”.
Claims 5 and 6 refer to “the external air introduction mode”, which lacks antecedent basis. The examiner is interpreting these claims as if they referred to an “an external air introduction mode”, which has antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeng (US20200047587A1, published on 2020-02-13).
Regarding claim 1, Maeng discloses:
An air-conditioning control system that controls an air conditioner (Maeng, fig. 21, air conditioner 2130) of a vehicle (Maeng, fig. 21, vehicle 10), the air-conditioning control system comprising:
an acquisition unit (Maeng, para. 0314: server) that acquires settlement information on an electronic settlement performed by an occupant of the vehicle (Maeng, para. 0314: “a user terminal 2210 may transmit the purchase information of the article to the server. The purchase information of the article may include a purchase history of the article.”); and
an air-conditioning control unit (Maeng, fig. 8, temperature processor 744) that controls the air conditioner on a basis of the settlement information (Maeng, claim 20: “generate the control signal for controlling the target cooling temperature inside the refrigerator in advance based on the purchase information of the foodstuff before the article is placed inside the refrigerator in the vehicle”), wherein
the settlement information includes a commodity purchased by the electronic settlement or service having a value paid by the electronic settlement (Maeng, para. 0314: “a user terminal 2210 may transmit the purchase information of the article to the server. The purchase information of the article may include a purchase history of the article.”), as a settlement target, and
the air-conditioning control unit controls the air conditioner in accordance with a control content (Maeng, claim 20: “control signal”, para. 0314: “air conditioning control signal”) of the air conditioner, which is stored in a storage unit by being associated with the settlement target (A person of ordinary skill would understand based on Maeng claim 16 and para. 0216 that the information described would need to be stored as a neural network is used.).
Regarding claim 7, Maeng discloses:
A non-transient computer-readable storage medium (Maeng, para. 0325, “The above-described present disclosure can be implemented with computer-readable code in a computer-readable medium in which program has been recorded.”) that stores therein an air-conditioning control program (Maeng, claim 16), the air-conditioning control program causes a processor of a computer that controls an air conditioner of a vehicle to execute:
an acquisition step of acquiring settlement information on an electronic settlement performed by an occupant of the vehicle (Maeng, para. 0314: “a user terminal 2210 may transmit the purchase information of the article to the server. The purchase information of the article may include a purchase history of the article.”); and
an air-conditioning control step of controlling the air conditioner on a basis of the settlement information (Maeng, claim 20: “generate the control signal for controlling the target cooling temperature inside the refrigerator in advance based on the purchase information of the foodstuff before the article is placed inside the refrigerator in the vehicle”), wherein
the settlement information includes a commodity purchased by the electronic settlement or service having a value paid by the electronic settlement, as a settlement target (Maeng, para. 0314: “a user terminal 2210 may transmit the purchase information of the article to the server. The purchase information of the article may include a purchase history of the article.”), and
in the air-conditioning control step, the air conditioner is controlled in accordance with a control content (Maeng, claim 20: “control signal”, para. 0314: “air conditioning control signal”) of the air conditioner, which is stored in a storage unit by being associated with the settlement target (A person of ordinary skill would understand based on Maeng claim 16 and para. 0216 that the information described would need to be stored as a neural network is used.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeng (US20200047587A1, published on 2020-02-13) as applied to claim 1 above, and further in view of Barker (US20130085609A1, published on 2013-04-04).
Regarding claim 6, Maeng discloses:
The air-conditioning control system according to claim 1.
Maeng fails to explicitly disclose:
wherein the acquisition unit acquires an instruction to cause the air conditioner to operate in the external air introduction mode from a medical expert, and
the air-conditioning control unit causes the air conditioner to operate in the external air introduction mode on a basis of the instruction.
Barker (in the field of ventilation) teaches:
wherein the acquisition unit acquires an instruction to cause the air conditioner to operate in the external air introduction mode from a medical expert (Barker, para. 0023: “rooms occupied by an infectious or immune deficient patient may have a greater number of air changes per hour than rooms occupied by other patients”. A person of ordinary skill would understand that a medical expert determines whether a patient is infectious, and that the system described by Barker would work both in buildings as Barker describes and in vehicles. Also, in a vehicle, an air change would require bringing in external air. Para. 0046 of Barker also discusses providing fresh air.), and
the air-conditioning control unit causes the air conditioner to operate in the external air introduction mode on a basis of the instruction (Barker, para. 0023: “This integrated solution provides a patient room environment (i.e., ventilation, temperature, lights, windows, and blinds) to be adjusted based on patient occupancy (e.g., real-time location of patient)”.).
The primary reference can be modified to meet this/these limitation(s) as follows:
The air conditioning drive control device of Maeng can be modified to receive medical information over any one of the communication networks Maeng discusses, and modified to control the air conditioner to enable or disable an external air introduction mode accordingly.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Prevent spreading airborne infectious diseases.
Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 2-4, the subject matter not found was “second control of causing air from the air conditioner to blow from, among upper and lower nozzles in the vehicle, the upper nozzle” from claim 2, in combination with other elements of claim 2. The closest art of record is Maeng. A modification of the device of Maeng would require a non-obvious modification of the device. Consequently, for at least the previously stated reasons, the prior art of record neither anticipates nor renders obvious the present invention as claimed.
Regarding claim 5, the subject matter not found was “the control content corresponding to the infectious disease settlement target includes control of causing the air conditioner to operate in the external air introduction mode”, in combination with other elements of the claim. The closest art of record is Maeng in view of Hamrouni (US20160131605A1, published on 2016-05-12; see para. 0004 for a discussion of transportation of perishable pharmaceuticals). A modification of the device of Maeng in view of Hamrouni would require a non-obvious modification of the device. Consequently, for at least the previously stated reasons, the prior art of record neither anticipates nor renders obvious the present invention as claimed.
Conclusion
The related art made of record and not relied upon is considered pertinent to applicant's disclosure:
US20210155071A1 discloses a similar system which could be used to make a 102 rejection of claim 1 if it were prior art, but it is not prior art due to a 102(a)(2) exception.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M. TRETTEL whose telephone number is (571)272-5726 and email address is benjamin.trettel@uspto.gov. The examiner can normally be reached MTuWThF, 9am-12pm, 1pm-5pm, 6pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TRETTEL/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762